ORDER

WHEREAS, on August 8, 1996, this court suspended petitioner Conrad F. Fredin from the practice of law for a period of 60 days; and
WHEREAS, petitioner has filed with the Director of the Office of Lawyers Professional Responsibility an affidavit stating that he has fully complied with the terms of the court’s suspension order; and
WHEREAS, the Director has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law;
IT IS HEREBY ORDERED that petitioner Conrad M. Fredin is reinstated to the practice of law in the State of Minnesota effective immediately, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by August 8, 1997 and subject to the 2 years of supervised probation as set out in the August 8, 1996 order. In the event petitioner does not successfully complete the professional responsibility examination by August 8, 1997, the Director shall notify the court immediately in writing by filing of an affidavit indicating there has been no successful completion and an order suspending Conrad M. Fredin will be filed by the court.
BLATZ, J., took no part in the consideration or decision of this matter.